


EXHIBIT 10.50


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), effective as of December 15, 2015 (the
“Effective Date”), by and between El Paso Electric Company, a Texas corporation
(“Company”), and Mary E. Kipp (“Executive”).
WHEREAS, Executive has been appointed to serve as the Company’s Chief Executive
Officer, effective on the Effective Date, and the Company and Executive desire
to set forth the terms of Executive’s compensation as Chief Executive Officer;
and
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained and other good, valuable, and binding consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as follows
as of the Effective Date:
ARTICLE 1
EMPLOYMENT


Section 1.01. Responsibilities And Authority. Executive shall serve as the
Company’s Chief Executive Officer. The duties of Executive shall be those duties
which can reasonably be expected to be performed by a person with the title of
Chief Executive Officer. Executive shall report solely and directly to the Board
of Directors of the Company (the “Board”) and shall perform such other duties as
may be assigned to her and as may be reasonably acceptable to her and consistent
with carrying out her responsibilities under this Agreement. The Company will
appoint Executive to the Board and shall use reasonable efforts to do so on or
promptly following the Effective Date.


Section 1.02. Acceptance Of Employment. Executive agrees, subject to the terms
of this Agreement, to devote substantially all of her business time to advance
the business of the Company. Nothing contained in this Agreement shall be
construed so as to prevent Executive from investing her personal assets in such
a manner and otherwise engaging in business transactions, and charitable and
community service, in each case that are not inconsistent with the interests of
the Company and that will not require a substantial portion of Executive’s
business time or otherwise interfere with the performance of her duties
hereunder. Executive expressly represents and warrants to the Company that the
Executive is not a party to any contract or agreement and is not otherwise
obligated in any way, and is not subject to any rules or regulations, whether
governmentally imposed or otherwise, which will or may restrict in any way the
Executive’s ability to fully perform the Executive’s duties and responsibilities
under this Agreement.


Section 1.03. Agreement Term. The term of this Agreement shall commence on the
Effective Date and end on December 31, 2020 (the “Term”), unless Executive’s
employment terminates earlier or the parties agree mutually in writing to extend
the Term.


Section 1.04. At-will Employment. Notwithstanding anything else herein,
Executive’s employment with Company shall be at-will and may be terminated by
either party at any time for any or no reason, including by the Company either
with or without cause, with no notice.

1

--------------------------------------------------------------------------------








ARTICLE 2
COMPENSATION AND INCENTIVES DURING THE TERM


Section 2.01. Base Compensation. As of the Effective Date, Executive’s
annualized base salary shall be $625,000 per annum. This base salary amount will
be reviewed annually by the Board or the compensation committee of the Board
(the “Committee”) which may, in its discretion, make appropriate annual merit
increases. The compensation paid to Executive pursuant to this Section is
hereinafter referred to as “Base Compensation.” The Base Compensation shall not
be reduced without Executive’s written consent. The Base Compensation shall be
paid to Executive in installments in accordance with the Company’s payroll
policy as in effect from time to time.


Section 2.02. Annual Bonus. During the Term, Executive shall be eligible for an
annual performance bonus (the “Annual Bonus”) which, except as set forth below
regarding treatment on termination of employment, shall be under the terms of
the Company’s bonus plans in place from to time. Starting with calendar year
2016, Executive’s annual target bonus opportunity will be 80% of annualized Base
Compensation, with actual bonus based on completion of the performance goals
under the Company’s bonus plan as determined by the Committee. Executive’s
maximum Annual Bonus will be 200% of the target opportunity. The Annual Bonus
opportunity shall not be reduced without Executive’s written consent.


Section 2.03. Equity Awards. The Company will issue the equity awards set forth
below pursuant to separate award agreements under the El Paso Electric Company
2007 Long-Term Incentive Plan (“LTIP”), except that the terms expressly set
forth in this Section shall supersede the applicable terms of the LTIP.


(a)Retention Grant. On or promptly following the Effective Date, the Company
will issue Executive an equity award (the “Retention Grant”) under the LTIP
representing the right to receive the number of shares of Company common stock
determined by dividing $1,000,000 by the average of the opening and closing
prices of the Company’s common stock on the trading day immediately preceding
the grant date as reported on the New York Stock Exchange (rounded down to the
nearest whole share). The Retention Grant shall be subject to the following
terms and conditions:
(i)No portion of the Retention Grant shall be eligible for vesting unless the
Company achieves cumulative net income (as reported in the Company’s 10-Q or
10-K for the applicable quarter) of at least $45 million in any two fiscal
quarters within any fiscal year during the period from January 1, 2016 through
December 31, 2018 (the “Performance Condition”). If the Committee determines
that the Performance Condition is not met, the Retention Grant shall be
forfeited.
(ii)If the Performance Condition is met, as certified by the Committee, the
Retention Grant will vest 100% on December 15, 2020 (the “Vesting Date”) if
Executive remains employed by the Company on the Vesting Date, and shall be paid
as soon as practicable thereafter.







2

--------------------------------------------------------------------------------






(iii) If Executive’s employment terminates prior to the Vesting Date due to her
death or Disability (as defined in the LTIP), the Retention Grant shall become
immediately fully vested, and shall be paid as soon as practicable thereafter,
unless the Retention Grant was forfeited prior to the date of such death or
Disability due to the Performance Condition not being met.


(iv) If Executive’s employment is terminated by the Company without Cause prior
to the Vesting Date, then if the Performance Condition is met, the Retention
Grant shall become vested on a pro-rated basis on the later of (x) the date the
Committee certifies the Performance Condition has been met or (y) the date of
Executive’s employment termination; provided that (A) the pro-rated portion
shall be based on the number of calendar days elapsed from the Effective Date
through the date of termination of Executive’s employment as a percentage of the
number of calendar days that would have elapsed from the Effective Date through
the Vesting Date and (B) Executive shall have, within 21 calendar days following
her termination date, signed, and let become effective in accordance with its
terms, the release of claims attached hereto as Exhibit A. The Retention Grant
shall be paid as soon as practicable thereafter.


(v)If a Change of Control (as defined in the then-current Change of Control
Agreement entered into between Executive and the Company (“Change of Control
Agreement”)) shall occur prior to the Vesting Date, the Retention Grant shall
become immediately fully vested, and shall be paid as soon as practicable
thereafter, unless the Retention Grant was forfeited prior to the Change of
Control due to the Performance Condition not being met.


(vi)The Retention Grant shall not be eligible for vesting in the event of
Executive’s retirement prior to the applicable Vesting Date.


(vii)“Cause” shall mean (i) the Executive’s conviction, plea of “guilty” or plea
of “no contest” to any crime constituting a felony in the jurisdiction in which
it is committed or to any crime involving dishonesty, (ii) the willful and
continued failure by the Executive to perform her duties, or (iii) the engaging
by the Executive in misconduct in connection with Executive’s employment that is
materially injurious to the Company, in each case following written notice and a
reasonable opportunity (which shall be no less than 30 days) to cure the failure
or cease any non-criminal misconduct to the extent such failure or misconduct is
capable of cure without material harm to the Company. The determination that
Cause exists shall be made by the vote of not less than a majority of directors
who are then members of the Board.


(b)Annual Long-Term Equity Award. Commencing with the grants to be made in
calendar year 2016 to the Company’s executives, Executive’s annual long-term
equity award will have an intrinsic value (at target) on the grant date of
approximately $1,350,000 (“Annual Equity Awards”). The Annual Equity Awards
currently consist of restricted stock with a three-year cliff vesting (33%) and
performance stock with a three-year performance cycle based on total shareholder
return compared to a peer group of companies (67%), although the Committee



3

--------------------------------------------------------------------------------






may revise such allocation from time to time. In future years, Executive will be
eligible to receive Annual Equity Awards as determined by the Committee.


Section 2.04. Other Benefits.


(a)During the Term, Executive shall be entitled to participate in all benefits
plans available from time to time to senior executives of the Company including
but not limited to retirement plans, life insurance benefit coverage, health and
welfare benefit plans and paid time-off in accordance with the Company’s
policies.


(b)During the Term, Executive will not receive separate compensation or benefits
for her service as a member of the Board.


Section 2.05. Indemnification. The Company shall provide Executive with the same
indemnification and insurance protection provided by Company from time to time
to all of its officers and directors.


Section 2.06. Termination In Connection with a Change Of Control. The Change of
Control Agreement previously entered into between Executive and the Company
shall remain in effect.


ARTICLE 3
ARBITRATION AND MEDIATION


Section 3.01. Mediation. Any dispute arising hereunder between Executive and
Company (including any dispute over whether Company has properly terminated
Executive for Cause) which cannot be resolved by them to their mutual
satisfaction within a period of 14 days, unless mutually extended, shall first
be submitted to mediation in El Paso, Texas, to a mediator selected pursuant to
the rules of the American Arbitration Association (“AAA”). All costs of
mediation incurred by Executive will be paid by the Company.


Section 3.02. Arbitration. If such mediation shall not result in an agreed
settlement between the parties, the dispute will be promptly submitted to
binding arbitration (conducted in El Paso, Texas, by a panel of three
arbitrators) in accordance with the rules of the AAA then in effect. The results
of such arbitration shall be binding and conclusive upon the parties hereto, and
judgment on the award may be entered at the instance of either party in any
court of competent jurisdiction. The dispute resolution procedure set forth in
this Section may be initiated by either party upon five business days prior
written notice to the other and after failure to resolve the dispute after the
expiration of the 14‑day time period referred to in the preceding Section.


Section 3.03. Proceedings. Unless otherwise expressly agreed in writing by the
parties to the arbitration proceedings:


(a)The arbitration proceedings shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as amended
from time to time.

4

--------------------------------------------------------------------------------




(b)Any procedural issues not determined under the arbitral rules selected
pursuant to item (a) above shall be determined by the law of the place of
arbitration, other than those laws which would refer the matter to another
jurisdiction.


(c)The Company will pay all arbitration, administrative, professional services
and reasonable attorney fees for Executive in connection with such proceeding.


(d)The decision of the arbitrators shall be reduced to writing; final and
binding without the right of appeal; the sole and exclusive remedy regarding any
claims, counterclaims, issues or accounting presented to the arbitrators; made
and promptly paid in United States dollars free of any deduction or offset; and
any costs or fees incident to enforcing the award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement.


Section 3.04. Acknowledgment Of Parties. Each party acknowledges that she or it
has voluntarily and knowingly entered into an agreement to arbitration under
this Section by executing this Agreement.


ARTICLE 4
MISCELLANEOUS


Section 4.01. Notices. Any notice, demand or request to be given hereunder to
either party hereto shall be deemed given and effective only if in writing and
either (1) delivered personally to Executive or (in case of a notice to Company)
to the Chairman of the Board of the Company with a copy to the General Counsel,
or (2) sent by certified or registered mail, postage prepaid, to the address set
forth on the signature page hereof or to such other address as either party may
hereafter specify to the other by notice similarly served (or, in the case of
Executive, to the address most recently set forth in the Company’s employment
records).


Section 4.02. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas.


Section 4.03. Modification. No modification or waiver of any provision hereof
shall be made unless it be in writing and signed by both of the parties hereto.


Section 4.04. Entire Agreement. This Agreement constitutes the whole of the
agreement between the parties on the subject matter hereof, superseding all
prior oral and written conversations, negotiations, understandings, and
agreements in effect as of the date of this Agreement; provided that, for the
avoidance of doubt, nothing herein modifies the Change in Control Agreement or
any compensation or award programs already outstanding prior to the Effective
Date.


Section 4.05. Successors and Assigns. This Agreement shall not be assignable by
the Company (other than to an affiliate of the Company or to any successor or
assign of the Company) without the written consent of Executive; provided that
no such assignment shall adversely affect Executive’s rights or expectation to
receive the financial benefits due her under this Agreement. The Company will
require any successor to all or substantially all of the







5

--------------------------------------------------------------------------------






business and/or assets of the Company to expressly assume and agree to perform
the obligations under this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If Executive should die
or become disabled while any amount is owed but unpaid to Executive hereunder,
all such amounts, unless otherwise provided herein, shall be paid to Executive’s
devisee, legatee, legal guardian or other designee, or if there is no such
designee, to Executive’s estate. Executive’s rights hereunder shall not
otherwise be assignable.


Section 4.06. Tax Payments, Withholdings And Reporting.


(a)Executive recognizes that the payments and benefits provided under this
Agreement may result in taxable income to her which Company and its affiliates
will report to the appropriate taxing authorities. Company shall have the right
to deduct from any payment made under this Agreement any federal, state, local
or foreign income, employment or other taxes it determines are required by law
to be withheld with respect to such payments or benefits provided thereunder or
to require payment from Executive which she agrees to pay upon demand, for the
purpose of satisfying any such withholding requirement.


(b)Section 409A.


(i)The benefits hereunder are intended to qualify for the short-term deferral
exception from Section 409A of the U.S. Internal Revenue Code of 1986, as
amended and the final regulations and any guidance promulgated thereunder, as
each may be amended from time to time (together, “Section 409A”) or, to the
extent the short-term deferral exception is not available, as separation pay
plan payments under Section 409A. Notwithstanding the foregoing, no Deferred
Compensation Separation Benefits (as defined below) payable under this Agreement
will be considered due or payable until and unless Executive has a “separation
from service” within the meaning of Section 409A, and if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s “separation from service” other than due to Executive’s death, then
any severance benefits payable pursuant to this Agreement and any other
severance payments or separation benefits, that in each case when considered
together may be considered deferred compensation under Section 409A (together,
the “Deferred Compensation Separation Benefits”) and are otherwise due to
Executive on or within the six (6) month period following Executive’s
“separation from service” will accrue during such six (6) month period and will
instead become payable (without interest) in a lump sum payment on the date
six (6) months and one (1) day following the date of Executive’s “separation
from service.” All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each payment and benefit payable under this Agreement is
intended to constitute separate payments for purposes of Section 1.409A‑2(b)(2)
of the Treasury Regulations. Any Deferred Compensation Separation Benefits that
are





6

--------------------------------------------------------------------------------






subject to the Release and that may be paid in either of two taxable years shall
be paid in the second taxable year.


(ii)For purposes of Section 409A of Internal Revenue Code of 1986, as amended,
all expenses eligible for reimbursement hereunder shall be paid to Executive
promptly in accordance with the Company’s customary practices (if any)
applicable to the reimbursement of expenses of such type, but in any event by no
later than the last day of Executive’s taxable year following the taxable year
in which the expense was incurred, and the expenses incurred by Executive in any
calendar year that are eligible for reimbursement under this Agreement shall not
affect the expenses incurred by Executive in any other calendar year that are
eligible for reimbursement hereunder.


(iii)Notwithstanding anything herein to the contrary, if Executive dies
following her “separation from service” but prior to the six (6) month
anniversary of the date of her “separation from service,” then any Deferred
Compensation Separation Benefits delayed in accordance with this Section will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death, but not later than ninety (90) days after the date of
Executive’s death, and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit.


(iv)It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply; provided that in no
event shall this clause increase the cost to the Company of providing any
payments or benefits to Executive.


Section 4.07. Separate Counsel. Executive acknowledges that she has been advised
by Company that before she signs this Agreement she should consult with an
attorney.


Section 4.08. Severability. In the event any provision of the Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.


Section 4.09. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.


[Signature Page Follows]

7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.
EL PASO ELECTRIC COMPANY




By: /s/ Charles Yamarone         
Name: Charles Yamarone
Title: Chairman


Address for Notice:
100 North Stanton
El Paso, Texas 79901






EXECUTIVE




/s/ Mary Kipp                
Mary Kipp


Address for Notice
(if different than the address most recently set
forth in the Company’s employment records):

























8

--------------------------------------------------------------------------------






Exhibit A - Form of Release and Waiver
Executive agrees to and does fully and completely release, discharge and waive
any and all claims, complaints, causes of action, demands of whatever kind or
nature which Executive has or may have against the Company, its subsidiaries,
affiliates, predecessors, and successors and all of their respective directors,
officers, and employees by reason of any event, matter, cause, or thing that has
occurred prior to the date hereof (hereinafter “Executive Claims”). Executive
agrees that this release and waiver specifically covers any and all Executive
Claims which Executive has or may have against the Company relating in any way
to compensation, or to any other terms, conditions, or circumstances of
Executive’s employment with the Company, and to the cessation of such
employment, based on statutory or common law claims for employment
discrimination, including claims under Title VII, the Age Discrimination in
Employment Act, Americans with Disabilities Act, the Texas Labor Code, and any
and all discrimination or retaliation claims under state or federal law,
wrongful discharge, breach of contract, defamation, intentional infliction of
emotional distress, breach of fiduciary duty, or any other theory whether legal
or equitable; provided, however, that this release shall not affect
(i) Executive’s rights under or with respect to any retirement plan which is
subject to ERISA and is qualified under Section 401(a) of the Code, (ii) any
other vested rights under a Company benefit or deferred compensation plan,
(iii) vested rights of Executive under any equity-based award agreements,
(iv) any rights Executive has under the Employment Agreement effective as of
December 15, 2015, as amended from time to time in accordance with its terms, or
constitute any waiver of Executive’s rights under Federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission and/or its Office of the Whistleblower.
Executive acknowledges that she has twenty-one (21) days to review and consider
this release and waiver. Executive has also been advised verbally and by this
writing of her right to consult with an attorney prior to executing this release
and waiver. Executive is further aware that if she signs this release and
waiver, she may revoke it for a period of seven (7) days following the day she
signs it, and this release and waiver shall not be effective or enforceable
until the revocation period has expired.





9